
	

114 HR 5522 IH: To amend the Consumer Financial Protection Act of 2010 to require that civil investigative demands be appealed to courts, and for other purposes.
U.S. House of Representatives
2016-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5522
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2016
			Mr. Pearce introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Consumer Financial Protection Act of 2010 to require that civil investigative demands
			 be appealed to courts, and for other purposes.
	
	
 1.Civil investigative demands to be appealed to courtsSection 1052 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5562) is amended— (1)in subsection (c)—
 (A)in paragraph (2), by inserting after shall state the following: with specificity; and (B)by adding at the end the following:
					
 (14)Meeting requirementThe recipient of a civil investigative demand shall meet and confer with a Bureau investigator within 30 calendar days after receipt of the demand to discuss and attempt to resolve all issues regarding compliance with the civil investigative demand, unless the Bureau grants an extension requested by such recipient.;
 (2)in subsection (f)— (A)by amending paragraph (1) to read as follows:
					
 (1)In generalNot later than 45 days after the service of any civil investigative demand upon any person under subsection (c), or at any time before the return date specified in the demand, whichever period is shorter, or within such period exceeding 45 days after service or in excess of such return date as may be prescribed in writing, subsequent to service, by any Bureau investigator named in the demand, such person may file, in the district court of the United States for any judicial district in which such person resides, is found, or transacts business, a petition for an order modifying or setting aside the demand.; and
 (B)in paragraph (2), by striking at the Bureau; and (3)in subsection (h)—
 (A)by striking (1) In general.— ; and (B)by striking paragraph (2).
				
